Citation Nr: 0519664	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  00-15 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUES

1.	Entitlement to service connection for hepatitis C.

2.	Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1976.     

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision in 
which the RO denied service connection for hepatitis C, and 
for PTSD.  In May 2000, the veteran filed a notice of 
disagreement (NOD) with the May 1999 decision.  A statement 
of the case (SOC) was issued in June 2000, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) later that month.  

In his June 2000 substantive appeal, the veteran requested 
hearing before a Veterans Law Judge (VLJ) in Washington, 
D.C.; however, in April 2001, the veteran withdrew this 
request.    

In its April 2004 rating decision, the RO granted service 
connection and assigned an initial 30 percent rating for 
PTSD, effective October 9, 1998.  While that action resolved 
the claim for service connection, in August 2004, the 
veteran's representative filed a NOD with the initial rating 
assigned for PTSD.  The RO issued an SOC in October 2004, and 
the veteran filed a substantive appeal that same month.  In 
October 2004, the veteran requested a hearing before a 
Decision Review Officer (DRO) at the RO, on the matter of a 
higher rating for PTSD, however, he withdrew such request in 
May 2005.

Because the claim for a higher rating for PTSD involves a 
request for a higher initial evaluation following the grant 
of service connection, the Board has characterized this claim 
in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of each of the claims on appeal is warranted.  

With regard to the claim for service connection for hepatitis 
C, the record reflects that the veteran's complete service 
medical records (SMRs) are not available.  The one relevant 
SMR that has been obtained, the report of the veteran's 
separation examination, does not include any notation as to 
hepatitis.  That notwithstanding, the record includes several 
post-service opinions that suggest some nexus between 
hepatitis and either service or alleged in-service events.

A January 2001 VA examiner noted that the veteran's risk 
factors for hepatitis C were exposure to combat wounded 
veterans in Vietnam and indiscriminate use of alcohol in the 
past; the assessment was hepatitis C, which did not prohibit 
gainful employment.  In a March 2001 supplemental opinion, 
the examiner indicated that the risk factors identified on 
examination were based on the reported history of the 
veteran.  Treatment records from the Wilmington VAMC include 
a September 2001 report noting a prior history of intravenous 
drug use; also, a September 2000 private psychiatrist's 
report noted an impression, inter alia, of hepatitis C, most 
likely due to drug dependence that developed in response to 
"traumatic experiences" during service.  Moreover, in an 
April 2001 letter, a VA nurse practitioner treating the 
veteran stated that the veteran's risks for acquiring 
hepatitis C included combat exposure to blood and sharing of 
razors with other servicemen, and that he most likely 
contracted hepatitis C while in service.  

These opinions not only lack an identified evidentiary basis, 
but the Board points out that the current record current 
record does not establish that the veteran had combat 
service, which both examiners allude to as a possible source 
of current hepatitis C.  Under these circumstances, the Board 
finds that further VA medical examination and opinion, based 
on a consideration of the veteran's documented history, would 
be helpful in resolving the claim on appeal for service 
connection.  See 38 U.S.C.A. § 5103A (West 2002). 

As regards the claim for a higher initial rating for PTSD, on 
VA examination in November 1998, the veteran complained of 
intrusive recollections, sleep difficulties, and intermittent 
anger.  The examiner noted that the veteran's affect appeared 
limited in range, and he was depressed and anxious.  The 
impression was PTSD, secondary to military service.  A Global 
Assessment of Functioning (GAF) score was assigned of 52, 
which the examiner stated was indicative of moderate to 
severe symptoms that had limited the veteran in social 
relationships, and led to sleep disturbances and depression.  
An April 2001 letter from M. Andrews, a counselor treating 
the veteran for PTSD symptoms, stated that the veteran was 
unable to work due to PTSD, and noted an assigned GAF score 
of 50.

On examination again in March 2004, by a psychologist, the 
veteran reported having sleep disturbances and anxiety in 
crowds.  On mental status examination, the veteran's 
subjective sense of mood was of intermittent anxiety and 
depression.  There was no indication of panic attacks, 
obsessive or compulsive thoughts, or hallucinations or 
delusions.  The veteran admitted to prior suicidal and 
homicidal thoughts, but stated he did not have any current 
such thoughts or plans.  The diagnosis was, inter alia, PTSD, 
with an assigned GAF of 60.  However, during a VA social 
survey that same month, the veteran demonstrated a dysphoric 
affect, and reported having a depressed mood, frequent 
periods of dissociation, and suicidal ideation; the social 
worker evaluating the veteran noted an assessment of PTSD, 
chronic and severe, with a GAF score of 48.    

The above findings reflect an inconsistency in assessments as 
to the overall severity of the veteran's service-connected 
PTSD, and a disparity in symptoms noted by each of the VA 
medical providers that evaluated the veteran in March 2004.  
Thus, the Board finds that the veteran should undergo further 
VA examination, by a psychiatrist, to resolve the evidence 
pertinent to his psychiatric disability, and to obtain the 
findings and conclusions needed to more definitively resolve 
the question of the severity of the veteran's PTSD.  .  

Accordingly, the RO should arrange for the veteran to undergo 
hepatic (liver) and psychiatric examinations, by physician's, 
at an appropriate VA medical facility.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination(s), without good cause, may result in a denial of 
the claim(s).  See         38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination(s) sent to him by the appropriate medical 
facility.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Wilmington VA 
Medical Center (VAMC), dated from June 1997 to April 2005.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Wilmington 
VAMC since April 2005, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004) as regards requesting records from 
Federal facilities.  

To ensure that all due process requirements are met with 
respect to each of the claims on appeal, the RO should also 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claims.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See   38 U.S.C.A § 5103(b)(1) 
(West 2002); but see also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  In 
adjudicating the claim for a higher initial rating for PTSD 
on its merits, the RO must document its continued 
consideration of whether "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), pursuant to Fenderson, cited to above, is 
appropriate.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the 
Wilmington VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's hepatitis C and PTSD, from 
April 2005 to the present.  The RO must 
follow the current procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims on appeal within the one-year 
period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken. 

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA hepatic (liver) and psychiatric 
examinations, at an appropriate VA 
medical facility.  The entire claims file 
must be made available to each physician 
designated to examine the veteran, and 
each examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  Each 
examiner should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached, in 
a printed (typewritten) report.

Hepatic (liver) examiner - The physician 
should clearly indicate whether the 
veteran has hepatitis C.  If so, the 
physician should render an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that such disability is 
medically related to the veteran's active 
military service.  In providing the 
requested opinion, the examiner should 
address the significance, if any, of the 
veteran's history of intravenous drug 
use, and of the opinions set forth in the 
January 2001 VA examination report, March 
2001 supplemental statement, and the 
April 2001 letter from a VA nurse 
practitioner. 

Psychiatric examiner - As regarding the 
veteran's PTSD, the psychiatric examiner 
should specifically render findings with 
respect to the existence and extent (or 
frequency, as appropriate) of:  memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a GAF scale score 
representing the current level of 
impairment due to the veteran's PTSD, and 
an explanation of what the score means.  
If the record reflects any change in the 
severity of the veteran's PTSD since the 
October 1998 effective date of the grant 
of service connection for that condition, 
the examiner should identify the 
approximate date(s) of any such change.

5.	If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for service 
connection for hepatitis C, and for an 
initial rating in excess of 30 percent for 
PTSD, in light of all pertinent evidence 
and legal authority.  With regard to the 
claim for a higher initial rating for 
PTSD, the RO must specifically document 
its continued consideration of whether 
"staged rating," pursuant to Fenderson, 
cited to above, is warranted.      

8.	If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



